

113 S1714 IS: Syria Sanctions Enhancement Act of 2013
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1714IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Blumenthal (for himself, Ms. Ayotte, Mr. Cornyn, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose sanctions with respect to Syria, to expand existing sanctions with respect to Syria, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Syria Sanctions Enhancement Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Imposition of sanctions with respect to senior officials of the Government of Syria and persons that conduct certain transactions with SyriaSec. 101. Imposition of sanctions with respect to senior officials of the Government of Syria.Sec. 102. Imposition of penalties with respect to United States persons that conduct certain transactions with respect to Syria.Sec. 103. Applicability to contracts and other agreements.TITLE II—Modification of sanctions with respect to human rights abuses in SyriaSec. 201. Modification of list of persons responsible for or complicit in human rights abuses committed against citizens of Syria or their family members.Sec. 202. Modification of imposition of sanctions with respect to the transfer of goods or technologies to Syria that are likely to be used to commit human rights abuses.TITLE III—Imposition of sanctions to prevent the development of weapons capabilities of Syria Sec. 301. Declaration of policy.Sec. 302. Multilateral regime.Sec. 303. Imposition of sanctions with respect to development of weapons of mass destruction or other military capabilities by Syria.Sec. 304. Imposition of sanctions with respect to exportation of defense articles to Syria.Sec. 305. Additional mandatory sanctions relating to transfer of nuclear technology.Sec. 306. Imposition of sanctions with respect to provision of training to military or paramilitary forces of the Government of Syria.Sec. 307. Imposition of sanctions with respect to exportation of refined petroleum products to Syria.Sec. 308. Sanctioned persons.Sec. 309. Waiver.Sec. 310. Description of sanctions.Sec. 311. Additional measure relating to government contracts.TITLE IV—Imposition of sanctions with respect to financial institutions that engage in certain transactions with SyriaSec. 401. Imposition of sanctions with respect to financial institutions that engage in certain transactions with Syria.TITLE V—General provisionsSec. 501. Report on military capabilities of Government of Syria.Sec. 502. Reports on identification of Syrian assets.Sec. 503. Termination of sanctions.2.DefinitionsIn this Act:(1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.(2)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—(A)the Committee on
			 Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of
			 the Senate; and(B)the Committee on
			 Financial Services and the Committee on Foreign Affairs of the House of
			 Representatives.(4)Component
			 partThe term component part has the meaning given
			 that term in section 11A(e)(1) of the Export Administration Act of 1979 (50
			 U.S.C. App. 2410a(e)(1)) (as in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.)).(5)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 14 of the Iran Sanctions of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).(6)Finished
			 productThe term finished product has the meaning
			 given that term in section 11A(e)(2) of the Export Administration Act of 1979
			 (50 U.S.C. App. 2410a(e)(2)) (as in effect pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).(7)Foreign financial institution; domestic financial institutionThe terms foreign financial institution and domestic financial institution shall have the meanings of those terms as determined by the Secretary of the Treasury.(8)Foreign
			 personThe term foreign person means an individual
			 or entity that is not a United States person.(9)Good and
			 technologyThe terms good and
			 technology have the meanings given those terms in section 16 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.)).(10)Government of
				SyriaThe term Government of Syria—(A)means the
				Government of Syria on the date of the enactment of this Act, including any agency or instrumentality of that Government,
				any entity controlled by that Government, and the Central Bank of Syria;
				and(B)does not include
				a successor government of Syria.(11)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(12)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).(13)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).(14)Money launderingThe term money laundering means the movement of illicit cash or cash equivalent proceeds into, out of, or through a country, or into, out of, or through a financial institution.(15)PersonThe term  person means an individual or entity.(16)ServicesThe term services includes software, hardware, financial, professional consulting, engineering, and specialized energy information services, energy-related technical assistance, and maintenance and repairs.(17)Successor
				government of SyriaThe term successor government of
				Syria means a successor government to the Government of Syria that is recognized as the legitimate governing
				authority of Syria by the Government of the United States.(18)United States personThe term United States person means—(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; and(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.IImposition of sanctions with respect to senior officials of the Government of Syria and persons that conduct certain transactions with Syria101.Imposition of sanctions with respect to senior officials of the Government of Syria(a)Identification
				of persons(1)In
				generalNot later than 60 days after the date of the enactment of
				this Act, and every 60 days thereafter, the President shall submit
				to the appropriate congressional committees a list of persons the President
				determines—(A)are senior officials of the Government of Syria;(B)have provided support to or received support from a senior official of that Government;(C)has acted or purported to act, directly or indirectly, for or on behalf of a senior official of that Government; or(D)is owned or controlled, directly or indirectly, by a senior official of that Government.(2)Senior officialsIn making the determination required by paragraph (1)(A), the President shall consider the following individuals to be senior officials of the Government of Syria:(A)President Bashar al-Assad.(B)The Vice President of that Government.(C)Any member of the cabinet of that Government.(D)The head or heads of the National Progressive Front.(E)Any senior leader of—(i)the Syrian Arab Army;(ii)the Syrian Arab Navy;(iii)the Syrian Arab Air Force;(iv)the Syrian Arab Air Defense Force; or(v)any other military or paramilitary force that has taken up arms on behalf of that Government.(3)Support to or from senior officialsIn making the determination required by paragraph (1)(B), the President shall consider the following persons to have provided support to or received support from a senior official of the Government of Syria:(A)Any person that has materially assisted, sponsored, or provided goods, services, or financial, material, or technological support to or for the benefit of an individual the President has determined under paragraph (1)(A) to be a senior official of that Government.(B)Any person that has received any funds, goods, or services from an individual the President has determined under paragraph (1)(A) to be a senior official of that Government.(b)Blocking of
				propertyThe President shall block and prohibit any transaction
				in property and interests in property of any person on the list required by
				subsection (a)(1) if such property and interests in property are in the United
				States, come within the United States, or are or come within the possession or
				control of a United States person.(c)Humanitarian
				exceptionThe President may not impose sanctions under this
				section with respect to any person for the provision of agricultural
				commodities, food, medicine, or medical devices to Syria or the provision of
				humanitarian assistance to the people of Syria.(d)Exception for support To dismantle chemical weapons programThe President may not impose sanctions under this section with respect to any person for the provision of support in the process of dismantling the chemical weapons program of Syria.(e)Waiver(1)In
				generalThe President may waive the imposition of sanctions under
				this section for a period of not more than 180 days, and may renew that waiver
				for additional periods of not more than 90 days, if the President—(A)determines that
				such a waiver is vital to the national security of the United States;
				and(B)submits to the
				appropriate congressional committees a report providing a justification for the
				waiver.(2)Form of
				reportEach report submitted under paragraph (1)(B) shall be
				submitted in unclassified form, but may include a classified
				annex.102.Imposition of penalties with respect to United States persons that conduct certain transactions with respect to Syria(a)In generalThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply, to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act, to a United States person that—(1)violates, attempts to violate, conspires to violate, or causes a violation of section 101 or regulations prescribed under section 101;(2)conducts investment activities in Syria on or after the date of the enactment of this Act;(3)exports, reexports, sells, or supplies, directly or indirectly, a service from the United States to the Government of Syria;(4)conducts a transaction with respect to petroleum or petroleum products of Syrian origin; or(5)approves, finances, facilitates, or guarantees a transaction by a foreign person that would be prohibited under this section if conducted by a United States person.(b)Investment activities definedIn this section, the term investment activities means—(1)an investment of more than $100 in the aggregate in the economy of Syria in—(A)the financial or banking sector;(B)the military or defense sector;(C)the law enforcement sector; or(D)the energy sector; or(2)a transfer of any amount to Bashar al-Assad or any person acting
				or purporting to act, directly or indirectly, for or on behalf of Bashar al-Assad.103.Applicability to contracts and other agreementsThe blocking of property under section 101(b) and the penalties under section 102 shall apply to contracts or other agreements entered into on or after December 1, 2013.IIModification of sanctions with respect to human rights abuses in Syria201.Modification of list of persons responsible for or complicit in human rights abuses committed against citizens of Syria or their family members(a)In generalSection 702(b)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8791(b)(1)) is amended to read as follows:(1)In generalNot later than 120 days after the date of the enactment of the Syria Sanctions Enhancement Act of 2013, the President shall submit to the appropriate congressional committees a list of the following persons:(A)Any person that the President determines, based on credible evidence, is responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses, including repression, against citizens of Syria or their family members, regardless of whether those abuses occurred in Syria.(B)A senior official or senior officer of a person described in subparagraph (A).(C)Any person that has materially assisted, sponsored, or provided goods, services, or financial, material, or technological support to a person—(i)described in subparagraph (A); or(ii)with respect to which sanctions have been imposed pursuant to Executive Order 13338 or Executive Order 13460 (50 U.S.C. 1701 note; relating to blocking property of certain persons and prohibiting the export of certain goods to Syria).(D)Any person owned
				or controlled, directly or indirectly, by a person with respect to which sanctions have been imposed pursuant to Executive Order 13460.(E)Any person acting
				or purporting to act, directly or indirectly, for or on behalf of a person with respect to which sanctions have been imposed 
pursuant to Executive Order 13460..(b)UpdateSection 702(b)(2) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8791(b)(2)) is amended by striking enactment of this Act and inserting enactment of the Syria Sanctions Enhancement Act of 2013.(c)Transition ruleThe President shall submit any list required to be submitted before the date that is 120 days after the date of the enactment of this Act by subsection (b) of section 702 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8791), as in effect on the day before such date of enactment, in accordance with the provisions of such section 702.202.Modification of imposition of sanctions with respect to the transfer of goods or technologies to Syria that are likely to be used to commit human rights abuses(a)Persons against which sanctions are imposedSection 703(a)(2) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8792(a)(2)) is amended—(1)in subparagraph (B), by striking ; or and inserting a semicolon;(2)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(D)has acted for or on behalf of a person on the list, if the person that acted for or on behalf of  the person on the list knowingly engaged in the activity described in subsection (b)(2) for which the person was included in the list; or(E)has materially assisted, sponsored, or provided goods, services, or financial, material, or technological support to a person on the list, if the person that assisted, sponsored, or provided goods, services, or support had actual knowledge or should have known that the person on the list engaged in the activity described in subsection (b)(2) for which the person was included in the list..(b)Activity describedSection 703(b)(2)(A) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8792(b)(2)(A)) is amended—(1)in clause (i), by striking ; or and inserting a semicolon;(2)in clause (ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(iii)operates or directs the operation of goods or technologies described in subparagraph (C)(ii)..(c)Submission dateSection 703(b)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8792(b)(1)) is amended by striking enactment of this Act and inserting enactment of the Syria Sanctions Enhancement Act of 2013.(d)UpdateSection 703(b)(4) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8792(b)(4)) is amended by striking enactment of this Act and inserting enactment of the Syria Sanctions Enhancement Act of 2013.(e)Transition ruleThe President shall submit any list required to be submitted before the date that is 120 days after the date of the enactment of this Act by section 703 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8792), as in effect on the day before such date of enactment, in accordance with the provisions of such section 703.IIIImposition of sanctions to prevent the development of weapons capabilities of Syria 301.Declaration of policyIt is the policy of the United States to prevent the massacre of the people of Syria by denying the Government of Syria the ability to develop and obtain weapons of mass destruction and conventional weapons and to use those and other weapons against the people of Syria.302.Multilateral regime(a)Multilateral negotiationsIn order to further the objective of section 301, Congress urges the President to commence immediately diplomatic efforts, both in appropriate international fora such as the United Nations, and bilaterally with allies of the United States, to establish a multilateral sanctions regime against Syria that will inhibit the efforts of the Government of Syria to develop and obtain conventional weapons and to use those and other weapons against the people of Syria.(b)Periodic reports to congress(1)In generalNot later than 60 days after the date of the enactment of this Act, and every 120 days thereafter, the President shall report to the appropriate congressional committees on the extent to which diplomatic efforts described in subsection (a) have been successful.(2)ContentsEach report required under paragraph (1) shall include the following:(A)The countries that have agreed to undertake measures to inhibit the efforts of the Government of Syria described in subsection (a), and a description of those measures.(B)The countries that have not agreed to measures described in subparagraph (A).(C)Other measures the President recommends that the United States take to inhibit the efforts of the Government of Syria described in subsection (a).(c)Investigations(1)In generalThe President shall initiate an investigation into the possible imposition of sanctions under section 303 or 304 against a person upon receipt by the United States of credible information indicating that such person is engaged in an activity described in such section.(2)Determination and notificationNot later than 180 days after an investigation is initiated in accordance with paragraph (1), and subject to paragraph (3), the President shall—(A)determine, pursuant to section 303 or 304, if a person has engaged in an activity described in that section; and(B)notify the appropriate congressional committees of the basis for any such determination.(3)Special ruleThe President is not required to initiate an investigation, and may terminate an investigation, under this subsection if the President certifies in writing to the appropriate congressional committees that—(A)the person whose activity was the basis for the investigation is no longer engaging in the activity or has taken significant verifiable steps toward stopping the activity; and(B)the President has received reliable assurances that the person will not knowingly engage in an activity described in section 303 or 304 in the future.303.Imposition of sanctions with respect to development of weapons of mass destruction or other military capabilities by Syria(a)Exports, transfers, and transshipmentsThe President shall impose 5 or more of the sanctions described in section 310 with respect to a person if the President determines that the person—(1)on or after the date of the enactment of this Act, exported or transferred, or permitted or otherwise facilitated the transshipment of, any goods, services, technology, or other items to any other person; and(2)knew or should have known that—(A)the export, transfer, or transshipment of the goods, services, technology, or other items would likely result in another person exporting, transferring, transshipping, or otherwise providing the goods, services, technology, or other items to Syria; and(B)the export, transfer, transshipment, or other provision of the goods, services, technology, or other items to Syria would contribute materially to the ability of the Government of Syria to—(i)acquire or develop chemical, biological, or nuclear weapons or related technologies; or(ii)acquire or develop conventional weapons that are intended to be used, or are actually used, against the people of Syria.(b)Rule of constructionNothing in this section shall prohibit the Government of the United States from transporting weapons and aid to forces opposing the Government of Syria.304.Imposition of sanctions with respect to exportation of defense articles to Syria(a)In generalThe President shall impose 5 or more of the sanctions described in section 310 with respect to a person if the President determines that the person—(1)sells or provides defense articles to the Government of Syria; or(2)sells, leases, or provides to the Government of Syria goods, services, technology, information, or support described in subsection (b).(b)Goods, services, technology, information, or support describedGoods, services, technology, information, or support described in this subsection are goods, services, technology, information, or support that could directly and significantly contribute to the enhancement of the ability of the Government of Syria to import defense articles, including—(1)except as provided in subsection (c), underwriting or entering into a contract to provide insurance or reinsurance for the sale, lease, or provision of such goods, services, technology, information, or support;(2)financing or brokering such sale, lease, or provision;(3)providing ships or shipping services to deliver defense articles to Syria;(4)bartering or contracting by which goods are exchanged for goods, including the insurance or reinsurance of such exchanges; or(5)purchasing, subscribing to, or facilitating the issuance of sovereign debt of the Government of Syria, including governmental bonds.(c)Exception for underwriters and insurance providers exercising due diligenceThe President may not impose sanctions under this section with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not underwrite or enter into a contract to provide insurance or reinsurance for the sale, lease, or provision of goods, services, technology, information, or support described in subsection (b).(d)Defense article definedIn this section, the term defense article has the meaning given that term in section 47(3) of the Arms Export Control Act (22 U.S.C. 2794(3)).305.Additional mandatory sanctions relating to transfer of nuclear technology(a)In generalExcept as provided in subsections (b) and (c), in any case in which a person is subject to sanctions under section 303 or 304 because of an activity described in that section that relates to the acquisition or development of nuclear weapons or related technology or of missiles or advanced conventional weapons that are designed or modified to deliver a nuclear weapon, no license may be issued for the export, and no approval may be given for the transfer or retransfer, directly or indirectly, to the country the government of which has primary jurisdiction over the person, of any nuclear material, facilities, components, or other goods, services, or technology that are or would be subject to an agreement for cooperation between the United States and that government.(b)ExceptionThe sanctions described in subsection (a) shall not apply with respect to a country the government of which has primary jurisdiction over a person that engages in an activity described in that subsection if the President determines and notifies the appropriate congressional committees that the government of the country—(1)does not know or have reason to know about the activity; or(2)has taken, or is taking, all reasonable steps necessary to prevent a recurrence of the activity and to penalize the person for the activity.(c)Individual approvalNotwithstanding subsection (a), the President may, on a case-by-case basis, approve the issuance of a license for the export, or approve the transfer or retransfer, of any nuclear material, facilities, components, or other goods, services, or technology that are or would be subject to an agreement for cooperation, to a person in a country to which subsection (a) applies (other than a person that is subject to the sanctions under section 303 or 304) if the President—(1)determines that such approval is vital to the national security interests of the United States; and(2)not later than 15 days before issuing such license or approving such transfer or retransfer, submits to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives the justification for approving such license, transfer, or retransfer.(d)ConstructionThe sanctions described in subsection (a) shall apply in addition to all other applicable procedures, requirements, and restrictions contained in the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) and other related laws.(e)Agreement for cooperation definedIn this section, the term agreement for cooperation has the meaning given that term in section 11(b) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(b)).306.Imposition of sanctions with respect to provision of training to military or paramilitary forces of the Government of SyriaThe President shall impose 5 or more of the sanctions described in section 310 with respect to a person if the President determines that the person knowingly engages in an activity that provides training to the military or paramilitary forces of the Government of Syria.307.Imposition of sanctions with respect to exportation of refined petroleum products to Syria(a)In generalThe President shall impose 5 or more of the sanctions described in section 310 with respect to a person if the President determines that the person knowingly—(1)sells or provides to the Government of Syria refined petroleum products—(A)that have a fair market value of $1,000,000 or more; or(B)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more; or(2)sells, leases, or provides to the Government of Syria goods, services, technology, information, or support described in subsection (b)—(A)any of which has a fair market value of $1,000,000 or more; or(B)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.(b)Goods, services, technology, information, or support describedGoods, services, technology, information, or support described in this subsection are goods, services, technology, information, or support that could directly and significantly contribute to the enhancement of the ability of the Government of Syria to import refined petroleum products, including—(1)except as provided in subsection (c), underwriting or entering into a contract to provide insurance or reinsurance for the sale, lease, or provision of such goods, services, technology, information, or support;(2)financing or brokering such sale, lease, or provision;(3)providing ships or shipping services to deliver refined petroleum products to Syria;(4)bartering or contracting by which goods are exchanged for goods, including the insurance or reinsurance of such exchanges; or(5)purchasing, subscribing to, or facilitating the issuance of sovereign debt of the Government of Syria, including governmental bonds.(c)Exception for underwriters and insurance providers exercising due diligenceThe President may not impose sanctions under this paragraph with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not underwrite or enter into a contract to provide insurance or reinsurance for the sale, lease, or provision of goods, services, technology, information, or support described in subsection (b).308.Sanctioned persons(a)In generalThe sanctions described in sections 303, 304, 305, 306, and 307 shall be imposed with respect to—(1)any person the President determines has carried out an activity described in any such section; and(2)any person that—(A)is a successor entity to the person referred to in paragraph  (1);(B)owns or controls the person referred to in paragraph  (1), if the person that owns or controls the person referred to in paragraph  (1) had actual knowledge or should have known that the person referred to in paragraph  (1) engaged in the activity referred to in that paragraph; or(C)is owned or controlled by, or under common ownership or control with, the person referred to in paragraph  (1), if the person owned or controlled by, or under common ownership or control with (as the case may be), the person referred to in paragraph  (1) knowingly engaged in the activity referred to in that paragraph.(b)Sanctioned
			 person definedIn this title, the term sanctioned
			 person means any person described in subsection (a).309.Waiver(a)In generalExcept as provided in subsection (b), the President may, on a case by case basis, waive for a period of not more than 180 days the application of section 303, 304, 305, 306, or 307 with respect to a person if the President certifies to the appropriate congressional committees at least 30 days before the waiver is to take effect that the waiver is vital to the national security interests of the United States.(b)ExceptionThe President may not waive the application  of section 303 with respect to a person for the provision of goods, services, technology, or other items to Syria that would contribute materially to the ability of the Government of Syria to acquire or develop chemical, biological, or nuclear weapons or related technologies.(c)Subsequent renewal of waiverAt the conclusion of the period of a waiver under subsection (a), the President may renew the waiver for subsequent periods of not more than 180 days each if the President determines, in accordance with that subsection, that the waiver is appropriate.310.Description of sanctionsThe sanctions to be imposed on a sanctioned person under this title are as follows:(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President
			 may direct the Export-Import Bank of the United States not to approve any
			 financing (including any guarantee, insurance, extension of credit, or
			 participation in the extension of credit) in connection with the export of any
			 goods or services to any sanctioned person.(2)Export
			 sanctionThe President may order the United States Government not
			 to issue any specific license and not to grant any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—(A)the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as in effect pursuant
			 to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.));(B)the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.);(C)the Atomic Energy
			 Act of 1954 (42 U.S.C. 2011 et seq.); or(D)any other law
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or reexport of goods or services.(3)Loans from
			 United States financial institutionsThe United States Government
			 may prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $10,000,000 in
			 any 12-month period unless that person is engaged in activities to relieve
			 human suffering and the loans or credits are provided for such
			 activities.(4)Prohibitions on
			 financial institutions(A)In
			 generalThe following prohibitions may be imposed against a
			 sanctioned person that is a financial institution:(i)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.(ii)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as agent of the United States Government or serve as
			 repository for United States Government funds.(B)ClarificationThe
			 imposition of either sanction under clause (i) or (ii) of subparagraph (A)
			 shall be treated as one sanction for purposes of sections 203 and 204, and the imposition of
			 both such sanctions shall be treated as 2 sanctions for purposes of sections 203 and 204.(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.(6)Foreign
			 exchangeThe President may, pursuant to such regulations as the
			 President may prescribe, prohibit any transactions in foreign exchange that are
			 subject to the jurisdiction of the United States and in which a sanctioned
			 person has any interest.(7)Banking
			 transactionsThe President may, pursuant to such regulations as
			 the President may prescribe, prohibit any transfers of credit or payments
			 between financial institutions or by, through, or to any financial institution,
			 to the extent that such transfers or payments are subject to the jurisdiction
			 of the United States and involve any interest of the sanctioned person.(8)Property
			 transactionsThe President may, pursuant to such regulations as
			 the President may prescribe, prohibit any person from—(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting,
			 importing, or exporting any property that is subject to the jurisdiction of the
			 United States and with respect to which the sanctioned person has any
			 interest;(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or(C)conducting any
			 transaction involving such property.(9)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of a sanctioned person.(10)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.(11)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of any sanctioned person, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.(12)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).311.Additional
			 measure relating to government contracts(a)Modification of
			 Federal acquisition regulationNot later than 90 days after the
			 date of the enactment of this Act, the Federal Acquisition Regulation issued
			 pursuant to section 1303(a)(1) of title 41, United States Code, shall be
			 revised to require a certification from each person that is a prospective
			 contractor that the person, and any person owned or controlled by the person,
			 does not engage in any activity for which sanctions may be imposed under
			 this title.(b)Remedies(1)Termination,
			 debarment, or suspension(A)In
			 generalIf the head of an executive agency determines that a
			 person has submitted a false certification under subsection (a) on or after the
			 date on which the revision of the Federal Acquisition Regulation required by
			 this section becomes effective, the head of that executive agency
			 shall—(i)terminate a
			 contract with such person; or(ii)debar or suspend
			 such person from eligibility for Federal contracts for a period of not more
			 than 3 years.(B)ProcedureAny
			 debarment or suspension shall be subject to the procedures that apply to
			 debarment and suspension under the Federal Acquisition Regulation issued
			 pursuant to section 1303(a)(1) of title 41, United States Code.(2)Inclusion on
			 list of parties excluded from Federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation issued pursuant to section 1303(a)(1) of title 41,
			 United States Code, each person that is debarred, suspended, or proposed for
			 debarment or suspension by the head of an executive agency pursuant to paragraph (1).(c)Clarification
			 regarding certain productsThe remedies set forth in subsection (b) shall not apply with respect to the procurement of eligible products, as
			 defined in section 308(4) of the Trade Agreements Act of 1979 (19 U.S.C.
			 2518(4)), of any foreign country or instrumentality designated under section
			 301(b) of that Act (19 U.S.C. 2511(b)).(d)Rule of
			 constructionThis section shall not be construed to limit the
			 use of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under subsection (a).(e)WaiversThe
			 President may on a case-by-case basis waive the requirement that a person make
			 a certification under subsection (a) if the President determines and certifies
			 in writing to the appropriate congressional committees, the Committee on Armed
			 Services of the Senate, and the Committee on Armed Services of the House of
			 Representatives, that it is in the national interest of the United States to do
			 so.(f)Executive
			 agency definedIn this section, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code.(g)ApplicabilityThe
			 revisions to the Federal Acquisition Regulation required under subsection (a)
			 shall apply with respect to contracts for which solicitations are issued on or
			 after the date that is 90 days after the date of the enactment of this
			 Act.IVImposition of sanctions with respect to financial institutions that engage in certain transactions with Syria401.Imposition of sanctions with respect to financial institutions that engage in certain transactions with Syria(a)Prohibitions and conditions with respect to certain accounts held by foreign financial institutions(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or a payable-through account by a foreign financial institution that the Secretary finds knowingly engages in an activity described in paragraph (2).(2)Activities describedA foreign financial institution engages in an activity described in this paragraph if the foreign financial institution—(A)facilitates the efforts of the Government of Syria, Hezbollah, or others that have knowingly engaged in armed  conflict on behalf of the Government of Syria—(i)to acquire or develop weapons of mass destruction or delivery systems for weapons of mass destruction; or(ii)to provide support for organizations designated as foreign terrorist organizations under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or support for acts of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note));(B)engages in money laundering to carry out an activity described in subparagraph (A);(C)facilitates efforts by the Central Bank of Syria or any other Syrian financial institution to carry out an activity described in subparagraph (A); or(D)facilitates a significant transaction or transactions or provides significant financial services for a person whose property or interests in property are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in connection with—(i)the proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction by the Government of Syria;(ii)the support by that Government for international terrorism; or(iii)human rights abuses by that Government.(3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under paragraph (1) to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.(b)Penalties for domestic financial institutions for actions of persons owned or controlled by such financial institutions(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to prohibit any person owned or controlled by a domestic financial institution from knowingly engaging in a transaction or transactions with or benefitting the Government of Syria, Hezbollah, or any of its agents or affiliates whose property or interests in property are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).(2)PenaltiesThe penalties provided for in section 206(b) of the International Emergency Economic Powers Act (50 U.S.C. 1705(b)) shall apply to a domestic financial institution to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act if—(A)a person owned or controlled by the domestic financial institution violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under paragraph (1) of this subsection; and(B)the domestic financial institution knew or should have known that the person violated, attempted to violate, conspired to violate, or caused a violation of such regulations.(c)Requirements for financial institutions maintaining accounts for foreign financial institutions(1)In generalThe Secretary of the Treasury shall prescribe regulations to require a domestic financial institution maintaining a correspondent account or payable-through account in the United States for a foreign financial institution to do following:(A)Perform an audit of activities described in subsection (a)(2) that may be carried out by the foreign financial institution.(B)Establish due diligence policies, procedures, and controls, such as the due diligence policies, procedures, and controls described in section 5318(i) of title 31, United States Code, reasonably designed to detect whether the foreign financial institution has knowingly engaged in any such activity.(2)ReportAny domestic financial institution maintaining a correspondent account or payable-through account in the United States for a foreign financial institution shall report to the Department of the Treasury any time the domestic financial institution suspects that the foreign financial institution is engaging in any activity described in subsection (a)(2), without regard to whether the Department requested such a report.(3)PenaltiesThe penalties provided for in sections 5321(a) and 5322 of title 31, United States Code, shall apply to a person that violates a regulation prescribed under paragraph (1) or the requirements of paragraph (2), in the same manner and to the same extent as such penalties would apply to any person that is otherwise subject to such section 5321(a) or 5322.(d)WaiverThe Secretary of the Treasury may waive the application of a prohibition or condition imposed with respect to a foreign financial institution pursuant to subsection (a) or the imposition of a penalty under subsection (b) with respect to a domestic financial institution on and after the date that is 30 days after the Secretary—(1)determines that such a waiver is necessary to the national interest of the United States; and(2)submits to the appropriate congressional committees a report describing the reasons for the determination.(e)Procedures for judicial review of classified information(1)In generalIf a finding under subsection (a)(1), a prohibition, condition, or penalty imposed as a result of any such finding, or a penalty imposed under subsection (b), is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the Secretary of the Treasury may submit such information to the court ex parte and in camera.(2)Rule of constructionNothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under subsection (a)(1), any prohibition, condition, or penalty imposed as a result of any such finding, or any penalty imposed under subsection (b).(f)Consultations in implementation of regulationsIn implementing this section and the regulations prescribed under this section, the Secretary of the Treasury—(1)shall consult with the Secretary of State; and(2)may, in the sole discretion of the Secretary of the Treasury, consult with such other agencies and departments and such other interested parties as the Secretary considers appropriate.(g)Agent definedIn this section, the term agent includes an entity established by a person for purposes of conducting transactions on behalf of the person in order to conceal the identity of the person.VGeneral provisions501.Report on military capabilities of Government of Syria(a)In generalNot later than 60 days after the date of the enactment of this Act, and every 120 days thereafter, the President shall report to the appropriate congressional committees on the military capabilities of the Government of Syria.(b)ContentsEach report required under subsection (a) shall include the following:(1)Information on the provision of weapons to the Government of Syria during the 120-day period preceding the submission of the report, including—(A)the type and quantity of weapons being provided to that Government; and(B)the entities providing those weapons to that Government.(2)The types of weapons that are most commonly used by that Government against the people of Syria.502.Reports on identification of Syrian assets(a)In generalNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of the Treasury shall  submit to the appropriate congressional committees a report  identifying assets of the Government of Syria held by financial institutions.(b)ContentsThe reports required by subsection (a) shall contain the following:(1)The name of any financial institution holding assets of the Government of Syria.(2)The country with  primary jurisdiction over each such financial institution.(3)Whether the assets described in paragraph (1) have been frozen.503.Termination of sanctionsThe provisions of this Act  and any sanctions imposed pursuant to this Act shall terminate on the date on which the President submits to the appropriate congressional committees—(1)a certification that the Government of Syria—(A)is no longer using weapons of any kind against the people of Syria;(B)is not providing support for international terrorist groups;(C)is not developing or deploying medium- and long-range surface-to-surface ballistic missiles; and(D)is not pursuing or engaging in the research, development, acquisition, production, transfer, or deployment of biological, chemical, or nuclear weapons and has provided credible assurances that it will not pursue or engage in such behavior; or(2)a certification that—(A)a successor government of Syria has been democratically elected and is representative of the people of Syria; or(B)a legitimate transitional government of Syria is in place.